DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 09/28/2021. Claims 1-8 are pending for this examination. 

Oath/Declaration
The oath or declaration filed on 06/25/2020 is acceptable.

Information Disclosure Statement


Election/Restrictions
Applicant’s election, with traverse, of species II: claims 1, 3-4 and 7-8, in the “Response to Election / Restriction Filed” filed on 09/28/2021 is acknowledged and entered by Examiner. The traversal is on the ground(s) that there will be no undue search burden. 
The examiner would like to note that, there are differences in the structure, as described in the restriction requirement mailed on 08/05/2021. Furthermore, the species would require different field of search (e.g., searching different subgroups or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. The restriction requirement is maintained.
This office action considers claims 1-8 are thus pending for prosecution, of which, non-elected claims 2 and 5-6 are withdrawn, and elected claims 1, 3-4 and 7-8are examined on their merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding Claim 4, The instant claims recites limitation “the etching rates of the etch 3stop layer and the dielectric layer are different for the same etchant” is not clear because same etchant was not recited previously. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 7, The instant claims recites limitation “wherein the 2thermal process has a temperature of betwxeen 5000Cand 1000°C, and the thermal 3process has a duration of between 10 seconds and 120 seconds”. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grieb et al ( US 2018/0182880 A1; hereafter Grieb ) in view of ISHIBASHI et al ( US  2015/0380496 A1; hereafter ISHIBASHI).

Regarding claim 1. Grieb discloses a high electron mobility transistor (HEMT), comprising:
2a buffer layer ( Fig 3, element 303a, Para [ 0034-0038]) disposed on a transparent substrate ( substrate 101);
 3a barrier layer ( Fig 3, element 303b, Para [ 0034-0038]) disposed on the buffer layer ( Fig 3, element 303a, Para [ 0034-0038]), wherein a channel region ( Para [ 0034-0038]) is 4disposed in the buffer layer adjacent to an interface between the buffer layer and the 5barrier layer ( Para [ 0034-0038]); 6a dielectric layer ( Fig 3, dielectric layer 311, Para [ 0036]) disposed on the barrier layer ( Fig 3, element 303b, Para [ 0034-0038]); 7source/drain electrodes ( source/drain 306/308) through the dielectric layer  ( Fig 3,  at least portion of dielectric layer 311, Para [ 0036])   and the barrier layer ( Fig 3, element 303b, Para [ 0034-0038])  8disposed on the buffer layer ( Fig 3,  at least a portion barrier layer 303b); and 9a shielding layer  ( metal layer 307/309) covering the source/drain electrodes  ( source/drain 306/308).  
But, Grieb does not disclose explicitly substrate is transparent.
In a similar field of endeavor, ISHIBASHI discloses substrate is transparent (Para [0360]).

Since Grieb and ISHIBASHI are both from the similar field of endeavor, and using substrate with transparent materials, the purpose disclosed by ISHIBASHI would have been recognized in the pertinent art of Grieb. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Grieb in light of ISHIBASHI teaching “substrate is transparent (Para [0360])” for further advantage such as  exhibits excellent transmittance.

1 Regarding claim 3. Grieb and ISHIBASHI discloses the high electron mobility transistor as claimed in claim 1, Grieb further discloses further 2comprising: 3an etch stop layer (passivation layer 305) conformally covering the dielectric layer (Fig 3, at least portion of dielectric layer 311, Para [0036]) and the 4source/drain electrodes (source/drain 306/308) and disposed under the shielding layer (metal layer 307/309).  

1 1 Regarding claim 8. Grieb and ISHIBASHI discloses the high electron mobility transistor as claimed in claim 1, Grieb further discloses wherein the 2shielding layer comprises TiN. Al. Ag. Cu. AlCu, Pt, W, Ru, Ni, TaN, TiAlN, TiW ( Para [ 0047]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grieb et al ( US 2018/0182880 A1; hereafter Grieb ) in view of ISHIBASHI et al ( US  2015/0380496 A1; hereafter ISHIBASHI) as applied claims above and further in view of HUANG et al ( US  2014/0264360 A1; hereafter HUANG).

1 Regarding claim 4. Grieb and ISHIBASHI discloses the high electron mobility transistor as claimed in claim 3, Grieb further discloses wherein the etch 2stop layer (Passivation layer 305) and  the dielectric layer are oxides (Fig 3, dielectric layer 311, Para [0036], made with oxide), and the etching rates of the etch 3stop layer (Fig 3, Passivation layer 305) and the dielectric layer (Fig 3, dielectric layer 311, Para [0036], made with oxide) are different for the same etchant Fig 3).  
But, Grieb and ISHIBASHI does not disclose explicitly passivation layer are oxide.
In a similar field of endeavor, HUANG discloses passivation layer are oxide (Para [032]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Grieb and ISHIBASHI in light of HUANG teaching “passivation layer are oxide (Para [032]) ” for further advantage such as  cost efficient and reliable processing steps.

However, Claim 7 contain(s) process limitations “the etching rates of the etch 3stop layer and the dielectric layer are different for the same etchant” These limitations invoke the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  Specifically the etching rates of the etch 3stop layer and the dielectric layer are different for the same etchant does not appear to structurally distinguish the invention over the resulting structure produced by the prior art.  The burden to show that the claimed method necessarily distinguishes over the prior art is on the applicant.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grieb et al ( US 2018/0182880 A1; hereafter Grieb ) in view of ISHIBASHI et al ( US  2015/0380496 A1; hereafter ISHIBASHI) as applied claims above and further in view of  Derluyn et al ( US  2014/0167114 A1; hereafter Derluyn).

Regarding claim 7. Grieb and ISHIBASHI discloses the high electron mobility transistor as claimed in claim 1, But, Grieb and ISHIBASHI does not disclose explicitly wherein the 2thermal process has a temperature of between 5000Cand 1000°C, and the thermal 3process has a duration of between 10 seconds and 120 seconds.  
In a similar field of endeavor, Derluyn discloses wherein the 2thermal process has a temperature of between 5000Cand 1000°C, and the thermal 3process has a duration of between 10 seconds and 120 seconds  (Para [0129]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Grieb and ISHIBASHI in light of Derluyn teaching “wherein the 2thermal process has a temperature of between 5000Cand 1000°C, and the thermal 3process has a duration of between 10 seconds and 120 seconds (Para [0129])” for further advantage such as cost efficient and reliable processing steps.

However, Claim 7 contain(s) process limitations “wherein the 2thermal process has a temperature of between 5000Cand 1000°C, and the thermal 3process has a duration of between 10 seconds and 120 seconds” These limitations invoke the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  Specifically wherein the 2thermal process has a temperature of between 5000Cand 1000°C, and the thermal 3process has a duration of between 10 seconds and 120 seconds does not appear to structurally distinguish the invention over the resulting structure produced by the prior art.  The burden to show that the claimed method necessarily distinguishes over the prior art is on the applicant.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898